Hirschberg, P. J.:
This is an appeal from an order granting leave to'the plaintiff to discontinue the action upon conditions which include the payment to the defendants of the sum of $500 as an extra allowance.
The action is for an accounting with respect to the-profits and losses in "certain speculative transactions, and fór .the- recovery of such sum as may be found due to -the plaintiff' on such accounting. No specific amount was demanded An - the complaint.,. While it is true that the value; might be .ascertained, of certain securities and *411other things of value in respect to which the speculations are alleged to have taken ¡dace, we do not think that they can be regarded as the subject-matter of the action for the purpose'of computing an extra allowance under the provisions of section 3253 of the Code of Civil Procedure; As the case was presented to the learned Special Term, there was no legitimate basis for the computation of such allowance, the value or ariiount of the plaintiff’s net interest in the result of the speculations not having been disclosed by an accounting (see Coleman v. Chauncey, 7 Robt. 578 ; Hagenbuchle v. Schultz, 69 Hun, 183; Proctor v. Soulier, 8 App. Div. 69 ; Laird v. Littlefield, 34 id. 43 ; People v. Page, 39 id. 110 ; Struthers v. Pearce, 51 N. Y. 365 ; Weaver v. Ely, 83 id. 89 ; Conaughty v. Saratoga County Bank, 92 id. 401), by affidavit or by the pleadings.
The order appealed from should be modified by striking out the provision requiring the payment by the plaintiff of the "extra allowance, and as modified affirmed, without costs.
Gaynor and Rich, JJ., concurred; Woodward and Miller, JJ., dissented.
Order modified by striking out the provision requiring the payment by the plaintiff of the extra allowance, and as modified affirmed, witho.ut costs. ‘